DETAILED ACTION
This is a Final Action in response to the communication filed on April 18, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending, with Claims 1, 11, and 19 being independent.
All pending claims stand rejected.

Response to Amendments and Arguments
The submitted arguments regarding the previous rejection of claims as being directed to a judicial exception without significantly more under 35 U.S.C. 101 have been fully considered but are unpersuasive.  These grounds of rejection are maintained, with updated analysis herein to address the amendments.
Applicant has argued that the claims do not fall within the sub-groupings of the “certain methods of organizing human activity” grouping.  See Remarks, pg. 9-10.
These arguments are unpersuasive because they merely restate claim limitations and provide conclusory statements without any explanation as to why Applicant believes the identified limitations do not fall within the “certain methods of organizing human activity” grouping.  For instance, the Remarks refer to limitations for determining a demand level for roadside service and determining a supply level of service providers without addressing their nature as fundamental economic principles, as asserted in the previous Office Action.  The majority of the argued limitations are part of the recited abstract idea and do not amount to a technical solution.  The claims recite an abstract idea as previously discussed and reiterated in the rejection below.

Applicant has argued that the claims integrate any alleged abstract idea into a practical application.  See Remarks, pg. 10-13.
These arguments are unpersuasive because they refer to the abstract idea itself in asserting that the claims provide something more, whereas Step 2A Prong 2 of the eligibility analysis is concerned with the recited additional elements considered both individually and in an ordered combination.  For instance, limitations for determining a demand level for roadside service and determining a supply level of service providers describe purely economic concepts that fall within the overall abstract idea recited in the claims.   The amended claims fail to impose meaningful limits on the recited judicial exception as discussed in the updated rejection below.
Examiner respectfully notes that the identification of a general purpose computer and/or generic computer components in the claim is evidence that the additional elements amounting to mere instructions to apply an exception, as stated in the previous Office Action and reiterated herein.  The rejection has not considered the well-understood, routine, conventional activity of additional elements at Step 2A, Prong 2.

Applicant has argued that the Office Action has not performed a proper Step 2B analysis in accordance with the Berkheimer Memorandum.  See Remarks, pg. 13-15.
These arguments are unpersuasive because the rejection explicitly identifies references for evidentiary support regarding any assertion of well-understood, routine, conventional activity.  The majority of the argued limitations are those which fall under the identified abstract idea, and the Remarks do not offer any substantial arguments towards the consideration of additional elements at Step 2B.

The submitted arguments regarding the previous rejection of claims as being unpatentable over prior art under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are unpersuasive.  However, Examiner provides new grounds of rejection in view of the amendments.
Applicant has argued that Briggs and Murakami do not teach the amended limitations for determining a demand level.  See Remarks, pg. 15-17.
These arguments are unpersuasive because the references teach the amended claims as applied in the new grounds of rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “registration engine: determining…” and “selection engine… selecting…” in claims 1, 11, and 19, and similarly “registration engine” and “selection engine” performing other functions in dependent claims 2-3, 8-10, 12-13, 16, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations “registration engine: determining…” and “selection engine… selecting…” in claims 1, 11, and 19, and similarly “registration engine” and “selection engine” performing other functions in dependent claims 2-3, 8-10, 12-13, 16, and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-10, 12-18, and 20 are also rejected by virtue of their dependency from claim 1, 11, or 19 without remedying the deficiencies identified above.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “registration engine: determining…” and “selection engine… selecting…” in claims 1, 11, and 19, and similarly “registration engine” and “selection engine” performing other functions in dependent claims 2-3, 8-10, 12-13, 16, and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-10, 12-18, and 20 are also rejected by virtue of their dependency from claim 1, 11, or 19 without remedying the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim is to a statutory category at Step 1 because it recites “An apparatus comprising: one or more processors; and memory storing instructions,” which is a machine or manufacture.
The claim therefore falls within one of the four categories of statutory subject matter.
The claim recites a judicial exception at Step 2A Prong 1 because it recites, i.e. sets forth or describes, an abstract idea.  The abstract idea is recited by the limitations:
determining based on the first type of roadside service, the first geographical region, and the first time period, a demand level for the first type of roadside service within the first geographical region for the first time period;
determining, based on the first type of roadside service, the first geographical region, the first time period, and availabilities of one or more service providers, a supply level of service providers for the first type of roadside service within the first geographical region for the first time period;
determining, based on the demand level and the supply level of service providers to increase a number of service vehicles associated with the first geographical region; [and]
selecting, based on the determination to increase the number of service vehicles, one or more service vehicles, of the plurality of service vehicles, that are associated with a second geographical region located within a threshold distance to the first geographical region by searching data;
a request to associate with the first geographical region and an incentive to associate with the first geographical region, wherein the incentive is determined based on a distance between the first geographical region and the second geographical region.

The claim as a whole recites the concept of adjusting the supply of service vehicles to match the demand in a given geographic region, which falls under both “fundamental economic practices or principles” and “commercial or legal interactions” under the abstract idea category.  The limitations for determining a demand level for a type of service and a supply level based on a type of service, a geographical region, and a time period describe concepts of evaluating supply and demand based on specified market conditions, which are concepts that would be taught in any introductory economics or marketing class.  The recitation of determining the demand level does not distinguish the steps from ordinary human activity since these steps are traditionally conducted manually by humans, e.g., using mental observation, evaluation, judgment, and/or opinion.  The limitations for determining to increase a number of service vehicles in a first region and selecting one or more service vehicles in a second region describe concepts of structuring a workforce to satisfy demand, which pertains to marketing or sales activities or behaviors.  The claim therefore recites limitations that amount to certain methods of organizing human activity.
Viewed as a whole, the claim recites, i.e., sets forth or describes, an abstract idea.
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A Prong 2 because the claim as a whole fails to integrate the recited judicial exception into a practical application of that exception.  The claim includes additional elements recited by the limitations:
An apparatus comprising:
A registration engine:…
database including service provider information; and a selection engine communicably coupled to the registration engine and the database, the selection engine…
{searching} the database,
send, to at least one service vehicle of the one or more service vehicles via a network, a request...

Considered both individually and as an ordered combination, the additional elements fail to integrate the recited abstract idea into a practical application because they do not describe, for example: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP 2106.04(d)(2); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).
The apparatus comprising processor, memory, and instructions, engines, database, network is recited at a high level of generality and amounts to a general-purpose computer.  The invocation of the apparatus to carry out the recited method of organizing human activity thus represents nothing more than mere instructions to apply the abstract idea on a computer.  Similarly, the computing devices associated with the vehicles are recited at a high level of generality and amount to general-purpose computers used to receive, store, and/or transmit data.  The courts have recognized that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.  See MPEP 2106.05(f).
The step of sending a request to the selected service vehicle is a token post-solution component that fails to add anything more than generally linking the implementation of the abstract idea to a particular field of use.  This limitation fails to impose meaningful limits on the recited abstract idea because it is merely an incidental addition to the process of adjusting supply to meet demand.
Viewed both individually and as an ordered combination, the additional elements in the claim fail to impose meaningful limits that integrate the recited judicial exception into a practical application.
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.
Considered both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the recited abstract idea because it does not describe, for example: improvements to the functioning of a computer, as discussed in MPEP 2106.05(a); improvements to any other technology or technical field, as discussed in MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, as discussed in MPEP 2106.04(d); or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as discussed in MPEP 2106.05(e).
As discussed above with respect to the “directed to” inquiry, the invocation of the apparatus to carry out the abstract-idea steps amounts to nothing more than mere instructions to apply an exception and generally linking the exception to a particular field of use.  The same analysis applies here, as mere instructions to apply an exception and/or generally linking the use of an exception to a particular technological environment or field of use do not supply an inventive concept.  The same analysis applies here, as merely applying an abstract idea on a computer is not enough to supply an inventive concept.  See MPEP 2106.05(f).
Additionally, while the step of sending a request amounts to a mere field of use, it should also be recognized that transmitting data over a network, e.g., to a computing device associated with a service vehicle, is well-understood, routine, and conventional computer functionality when claimed in a generic manner, as it is here.  See MPEP 2106.05(d)(2).
Viewed both individually and as an ordered combination, the additional elements are not enough to transform the claimed invention into one that is significantly more than the judicial exception itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-4, the recited limitations all describe using weighted factor scores in order to determine service vehicles in a second region, which further narrows the recited commercial activity to include certain mathematical calculations and are therefore part of the abstract idea.

Regarding Claims 5-6, the recited limitations all further narrow the concept of determining demand and are part of the abstract idea.

Regarding Claim 7, the recited limitations all further narrow the concept of structuring a workforce to meet demand and are part of the abstract idea.

Regarding Claim 8, the recited limitations describe determining an accepted rate associated with a service vehicle and sending a request to increase the acceptance rate if it falls below a threshold.  These limitations further narrow the concept of structuring a workforce to include certain rules for maintaining certain levels of service, which further describe managing commercial and/or human interactions and are part of the abstract idea.

Regarding Claims 9-10, the recited limitations further narrow the concept of evaluating supply and demand to include certain data evaluation associated with the capacities and availabilities in the service regions and are part of the abstract idea.

Regarding Claim 11, this claim is to a statutory category at Step 1 because it recites “A method” comprising a series of steps, which is a process.
The claim therefore falls within one of the four categories of statutory subject matter.
The remaining limitations describe substantially the same subject matter as recited in Claim 1 and are evaluated as discussed above.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 12-18, these claims recite substantially the same features as recited in Claims 2-4 and 7-10, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 19, this claim is to a statutory category at Step 1 because it recites “One or more non-transitory computer readable media storing computer readable instructions,” which is a manufacture.
The claim therefore falls within one of the four categories of statutory subject matter.
The remaining limitations describe substantially the same subject matter as recited in Claim 1 and are evaluated as discussed above, with the “computer-readable media” of the instant claim being evaluated in substantially the same way as the “apparatus” of Claim 1.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 20, this claim recites substantially the same features as recited in Claims 1-2, respectively, and is directed to a judicial exception without significantly more for the reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0324720 A1 (hereinafter “Briggs”) in view of US 2002/0019760 A1 (hereinafter “Murakami”) in further view of US 2018/0374363 A1 (hereinafter “Ortiz”).
Regarding Claim 1, 
An apparatus (par. [0022] with reference to Fig. 1, computing device 100) comprising:
a registration engine (par. [0022] with reference to Fig. 1, computing device 100; par [0024] and [0043], regarding the roadside assistance application including a suite of application programs (i.e., modules)):
determining based on a first type of roadside service, a first geographical region, and a first time period, a demand level for the first type of roadside service within the first geographical region for the first time period (par. [0068], determine the type of service needed; par. [0051], determine a level of demand for selected areas over selected periods of time; par. [0072]-[0073], determine a set of service vehicles that are capable of providing the type of service for the job; [0035], plurality of types of service vehicles (e.g., tow truck or service van), types of service (e.g., towing or tire repair), and/or types of equipment (e.g., flatbed or wheel lift) par. [0038] with reference to Fig. 1, mobile computing device 100m and/or vehicle computing device 100v);
determining, based on the first type of roadside service, the first geographical region, the first time period, and availabilities of one or more service providers, a supply level of service providers for the first type of roadside service within the first geographical region for the first time period (par. [0052], determine which servicemen and service vehicles are scheduled to be in which areas during which times and confirm whether the appropriate resources are located in the appropriate areas);
determining, based on the demand level and the supply level of service providers to increase a number of service vehicles associated with the first geographical region (par. [0052]-[0053], identify one or more areas within the service region that are in need of additional support);
a database including service provider information (par. [0073], The system may use one or more databases to select the appropriate service vehicle 303 and/or serviceman to respond to a service request. These databases may store profiles for the servicemen indicating which services they are trained and/or qualified to perform. These databases may also store profiles for the service vehicles 303 indicating the capabilities and/or equipment therein (e.g., flatbed, wheel lift, service weight (LD, MD, HD), dollies, winch, etc.). Further, the databases may be updated to store information that matches servicemen with service vehicles 303 for purposes of tracking inventory/resources and synchronizing mobile computing devices 100 m with servicemen and/or service vehicles 303);
a selection engine communicably coupled to the registration engine and the database, the selection engine selecting, based on the determination to increase the number of service vehicles, one or more service vehicles, of a plurality of service vehicles, that are associated with a second geographical region… by searching the database (par. [0054], determine which service providers to contact for the additional support based on where service is needed; par. [0019], determine the most suitable service vehicle that may provide the desired service within a certain period of time; par. [0070]-[0071] and [0087], select a “closer” or “closest” service vehicle; par. [0073], The system may use one or more databases to select the appropriate service vehicle 303 and/or serviceman to respond to a service request. These databases may store profiles for the servicemen indicating which services they are trained and/or qualified to perform. These databases may also store profiles for the service vehicles 303 indicating the capabilities and/or equipment therein (e.g., flatbed, wheel lift, service weight (LD, MD, HD), dollies, winch, etc.). Further, the databases may be updated to store information that matches servicemen with service vehicles 303 for purposes of tracking inventory/resources and synchronizing mobile computing devices 100 m with servicemen and/or service vehicles 303; par. [0022] with reference to Fig. 1, computing device 100; par. [0022] with reference to Fig. 1, computing device 100; par [0024] and [0043], regarding the roadside assistance application including a suite of application programs (i.e., modules)); and
wherein the registration engine sends, to at least one service vehicle of the one or more service vehicles via a network, a request to associate with the first geographical region (par. [0054]-[0056], sending requests to service providers for additional support; par. [0022] with reference to Fig. 1, computing device 100; par [0024] and [0043], regarding the roadside assistance application including a suite of application programs (i.e., modules); Fig. 3 and par. [0008]-[0009], [0034], [0036], and [0067], regarding the network for enabling communication between parties of th system including service vehicles and the system of the invention) and 
an incentive to associate with the first geographical region (par. [0054], The request for additional support may identify the location of where the additional support is desired and/or a reward (e.g., a monetary offer) for providing the additional support. The reward or offer may incentivize a service provider to provide the additional support.; also see par. [0098] for money offered for service/job);


Briggs teaches selecting one or more vehicles associated with a second geographical region either based on the vehicle being located within a required service time of a demand location or based on a relative distance when compared to other vehicles, as discussed above, which both correspond to measures of distance.  The only difference between claimed invention and Briggs is that the reference does not explicitly implement a “threshold distance” to carry out this step.
However, Murakami discloses a vehicle allocation system for predicting passenger demands and assigning vehicles among ports in an area (Abstract), and teaches:
determine one or more service vehicles… associated with a second geographical region located within a threshold distance to the first geographical region (par. [0079]-[0080], In step S23, a check is made to see if any port within a predetermined distance from the port P lacks vehicles… In step S24, vehicles are redistributed from the port P in question to other ports short of vehicles).

These features of Murakami are applicable to Briggs since the references share characteristics and capabilities – that is, they are both directed to vehicle allocation systems.  Both references are analogous art because the claimed invention also lies in the same field.  See Specification, par. [0001]-[0002].
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Briggs to include those of Murakami because doing so would have been a simple substitution of one existing element for another yielding predictable results.  Since each element and its corresponding function are shown in the art, albeit in separate references, the difference between the claimed invention and the prior art is not any individual element or function, but the very combination – that is, the substitution of the vehicle selection technique of Murakami for that of Briggs.  One of ordinary skill would have recognized that combining the features of Briggs and Murakami would yield predictable results because the level of ordinary skill demonstrated by the references shows the ability to incorporate such data processing features into similar systems.  For example, it would have been recognized that applying the threshold distance check of Murakami may ensure that any available vehicles are redistributed preferentially to the nearest area from that having surplus vehicles, which would minimize wastefully redistributed vehicles and improve cost and time efficiency, as suggested by Murakami, par. [0005], [0008], [0049], and [0079].  Therefore, the simple substitution of one known element for another yielding predictable results renders the claim obvious.

Briggs in view of Murakami does not teach, however, Ortiz teaches wherein the incentive is determined based on a distance between the first geographical region and the second geographical region (par. [0008], where the cost and/or fees are determined by the distance traveled by the service provider).
These features of Ortiz are applicable to Briggs in view of Murakami since the references share characteristics and capabilities – that is, they are all directed to vehicle allocation/dispatch systems.  All references are analogous art because the claimed invention also lies in the same field.  
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Briggs in view of Murakami to include those of Ortiz because doing so yields predictable results such as making the service more attractive for service providers based on the distance they need to travel.  Since each element and its corresponding function are shown in the art, albeit in separate references, the difference between the claimed invention and the prior art is not any individual element or function, but the very combination.  One of ordinary skill would have recognized that combining the features of Briggs and Murakami and Ortiz would yield predictable results because the level of ordinary skill demonstrated by the references shows the ability to incorporate such data processing features into similar systems.  For example, it would have been recognized that applying the distance-based incentive of Ortiz may ensure that service requests involving a distance of travel will be priced appropriately for attracting service providers.  Therefore, the simple substitution of one known element for another yielding predictable results renders the claim obvious.

Regarding Claim 5, Briggs and Murakami and Ortiz teach the apparatus of Claim 1 as discussed above.
Briggs further teaches:
wherein the one or more service vehicles are further selected based on a capacity of the one or more service vehicles (par. [0072]-[0073], selecting based on capabilities and/or equipment associated with a service vehicle).


Regarding Claim 6, Briggs and Murakami and Ortiz teach the apparatus of Claim 1 as discussed above.
Briggs further teaches:
wherein the one or more service vehicles are further selected based on an availability of the one or more service vehicles during the first time period (par. [0054]-[0056], determine whether service providers are available for additional support; par. [0052], determine which servicemen and service vehicles are scheduled to be in which areas during which times and confirm whether the appropriate resources are located in the appropriate areas).


Regarding Claim 7, Briggs and Murakami and Ortiz teach the apparatus of Claim 1 as discussed above.
Briggs further teaches:
wherein the request to associate with the first geographical region comprises a request to receive requests for roadside services generated from the first geographical region (par. [0057] and [0062], reallocating service vehicles to different base stations; par. [0010], wherein service vehicles receive requests for providing roadside assistance to a disabled vehicle within the service region associated with the corresponding base station; par. [0035], communicate with multiple customer service vehicles and service vehicles simultaneously in order to assign different jobs simultaneously).


Regarding Claim 9, Briggs and Murakami and Ortiz teach the apparatus of Claim 1 as discussed above.
Briggs further teaches:
wherein the selection engine determines the one or more service vehicles based on determining that remaining capacities, associated with the one or more service vehicles, to handle requests for roadside services satisfy a remaining capacity threshold (par. [0057]-[0058], determine whether the status of resources is within a tolerance and/or whether it is even possible to reallocate resources to meet the promoted response time. For example, the system might determine that it does not make sense to direct a service vehicle 303 from a first base station 220 to a second base station 220, if doing so will result in the first base station 220 becoming under-equipped).


Regarding Claim 10, Briggs and Murakami and Ortiz teach the apparatus of Claim 1 as discussed above.
Briggs further teaches:
wherein the registration engine determines the demand level based on receiving a message indicating a recorded failure to identify a service vehicle, of the quantity of service vehicles, available to handle a service request generated from the first geographical region (par. [0018], continuously analyze resources to allocate resources to the various base stations; par. [0020], dynamically allocate service vehicles so that, if a base station becomes shorthanded (e.g., has fewer service vehicles than desired), the system may transfer a service vehicle from another base station to the shorthanded base station).


Regarding Claims 11, 15, and 17-18, Briggs and Murakami and Ortiz teach the limitations of the recited method in the same way as applied for the apparatus of Claims 1, 7, and 9-10, respectively.

Regarding Claim 19, Briggs and Murakami and Ortiz teach the limitations of the recited computer-readable media in the same way as applied for the apparatus of Claim 1.

Claims 2-4, 8, 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0324720 A1 (“Briggs”) in view of US 2002/0019760 A1 (“Murakami”) in view of US 2018/0374363 A1 (hereinafter “Ortiz”), further in view of US 2016/0042303 A1 (published on February 11, 2016, hereinafter “Medina”).
Regarding Claim 2, Briggs and Murakami and Ortiz teach the apparatus of Claim 1 as discussed above.
Briggs further teaches wherein the selection engine:
selects, from the one or more service vehicles, a top ranking service vehicle (par. [0019], determine the most suitable service vehicle (e.g., tow truck) that may provide the desired service within a certain period of time; par. [0072]-[0073], determining appropriate service vehicle based on type of service, type of vehicle, availability, skills, etc. using a database of stored profiles); and
sends the request to associate with the first geographical region by sending, to the top ranking service vehicle, the request to associate with the first geographical region (par. [0054], determine which service providers to contact first and send the request for additional support).

While Briggs describes the use of rules for ranking service vehicles and sending the request to the most appropriate service vehicle, it does not explicitly teach determining weighted scores and ranking based on the weighted scores.
However, Medina discloses an automated system for dispatching vehicles (Abstract), and teaches:
determines one or more weighted scores associated with the one or more service vehicles (par. [0193]-[0195], determining a weighted factor/quality score for allocating vehicles);
ranks, based on the one or more weighted scores, the one or more service vehicles (par. [0140], [0180], and [0194], ranking drivers based on the weighting factors and selecting the best or top scoring drivers).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Briggs and Murakami to include those of Medina because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the weighted scoring and ranking features of Medina to the service vehicle reallocation of Briggs and Murakam would yield predictable results because the level of ordinary skill demonstrated by the references shows the ability to incorporate such data-processing features into similar systems in the field of demand-based vehicle allocation.  One of ordinary skill would have recognized that the combination would result in an improved system that matches the best driver for a particular situation based on dynamic weighting factors (Medina, par. [0140] and [0143]), which helps relieve problems in maintaining the quality of service with known dispatching systems (Medina, par. [0006]).


Regarding Claim 3, Briggs, Murakami, and Ortiz and Medina teach the apparatus of Claim 2 as discussed above.
Briggs and Murakami the selection engine (see claim 1), however, do not explicitly teach, but Medina further teaches:
determining, based on the first geographical region, one or more weights respectively associated with one or more factors (par. [0140]-[0141] and [0143], dynamically determining situational weights, including evaluating current locations, distance, and other factors; par. [0196], wherein drivers are associated with a particular base station and rides are assigned to drivers within a set radius); and
determining, based on the one or more weights and values for the one or more factors, a weighted score of the one or more weighted scores (par. [0180] and [0193]-[0195], determining a weighted factor/quality score based on the dynamic weights and variable values).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further incorporate these features of Medina into the combined system of Briggs and Murakami for the same reasons as discussed for Claim 2.

Regarding Claim 4, Briggs, Murakami, and Ortiz and Medina teach the apparatus of Claim 2 as discussed above.
Briggs and Murakami do not explicitly teach, but Medina further teaches:
wherein the one or more factors comprise one or more of a service cost, an acceptance rate, an on-time score, a service performance score, an extra cost, or a user feedback score (par. [0180], driver reject/accept ratio; driver cancellation/fulfilled Ride ratio; driving habits, g-forces maneuvers, exceeding posted speed limits, reckless driving, OTW timeliness—early/late ratio; spot times—early/late ratio; passenger ratings (can be automatically entered into ranking system); charge dispute ratio (disputes/no disputes); vehicle age; driver motor vehicle history (accidents, citations); and dispatcher 160 live person intervention ratio).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further incorporate these features of Medina into the combined system of Briggs and Murakami for the same reasons as discussed for Claim 2.

Regarding Claim 8, Briggs, Murakami, and Ortiz and Medina teach the apparatus of Claim 2 as discussed above.
Briggs and Murakami teach a selection engine (see claim 1 above), however, do not explicitly teach, but Medina further teaches:
determine an acceptance rate associated with a service vehicle of the one or more service vehicles, wherein the acceptance rate corresponds to a rate of acceptance of requests for roadside services (par. [0180], collect ride data points to determine driver reject/accept ratio; driver cancellation/fulfilled Ride ratio); and
wherein based on determining that the acceptance rate is below a threshold acceptance rate, a request to increase the acceptance rate is sent to the service vehicle (par. [0124], automatically notifying drivers using a threshold algorithm (e.g. too many complaints, low driver rating, etc.); par. [0180], e.g. based on a threshold reject/accept ratio).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further modify the teachings of Briggs to include those of Medina because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the acceptance rate threshold features of Medina to the service vehicle reallocation of Briggs and Murakami would yield predictable results because the level of ordinary skill demonstrated by the references shows the ability to incorporate such data-processing features into similar systems in the field of demand-based vehicle allocation.  One of ordinary skill would have recognized that the combination would result in an improved system that maintains the quality of dispatch service (Medina, par. [0006]) by continuously monitoring drivers to ensure that they individually maintain certain threshold service qualifications (Medina, par. [0124]).

Regarding Claims 12-14 and 16, Briggs and Murakami and Ortiz teach the method of Claim 11 as discussed above.
Briggs, Murakami, and Ortiz and Medina further teach the limitations of Claims 12-14 and 16 in the same way as applied for the apparatus of Claims 2-4 and 8, respectively.

Regarding Claim 20, Briggs and Murakami and Ortiz teach the media of Claim 19 as discussed above.
Briggs, Murakami, and Ortiz and Medina further teach the limitations of Claim 20 in the same way as applied for the apparatus of Claim 2.


Response to Arguments
Applicant’s arguments filed on 4/18/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent final Office action. Details are provided below.
Arguments for rejections under 35 U.S.C. 101:
Applicants argued that various structural features of the claim is not an abstract idea, provides a practical application and significantly more. Examiner respectfully disagrees and clarifies below.
	The structural claim elements discussed in the arguments were not part of the abstract idea. They are clearly separated in the subject matter eligibility test as additional elements and are found to be merely tools to apply the abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a technological field, which do not eliminate the existence of the abstract idea and do not provide a practical applicant or significantly more. 
Arguments for rejections under 35 U.S.C. 103:
Applicant’s arguments are moot in view of the new ground of rejection including Ortiz.
Conclusion
The following prior art is not relied upon but is considered pertinent to Applicant's disclosure:
US 2018/0114170 A1 – Managing transportation capacity of a network including determining a respective demand for each transportation option based on respective requests, determining a regional transportation capacity based on the supply and the demand, and determining a respective regional efficiency value for each transportation option based on the regional transportation capacity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624